PER CURIAM.
The appellant, Roylin Robinson, appeals from an order finding that he violated his probation. Because the evidence does not show, and the trial court did not find, that the appellant substantially and willfully violated the conditions of his probation, we reverse. See Arias v. State, 751 So.2d 184, 186 (Fla. 3d DCA 2000)(“A violation which triggers a revocation of probation must be both willful and substantial in nature, and must be supported by the greater weight of the evidence.”). See also Dassau v. State, 731 So.2d 86 (Fla. 3d DCA 1999)(“Inept or negligent conduct is insufficient to demonstrate a willful violation.”).
Reversed.